Exhibit 10.1

WAIVER NO. 1

Dated as of March 30, 2012

to

AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of August 27, 2010

THIS WAIVER NO. 1 (this “Waiver”) is made as of March 30, 2012 (the “Effective
Date”) by and among Medical Action Industries Inc., a Delaware corporation (the
“Company”), the financial institutions listed on the signature pages hereof as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent’), under that certain Amended and Restated Credit
Agreement, dated as of August 27, 2010, by and among the Company, the financial
institutions from time to time party thereto as Lenders (the “Lenders”) and the
Administrative Agent (as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used
herein and not otherwise defined herein shall have the respective meanings given
to them in the Credit Agreement.

WHEREAS, the Company has informed the Lenders that an Event of Default is
expected to occur as a result of the Company’s failure to comply with Sections
7.13(a) and 7.13(b) of the Credit Agreement with respect to the fiscal quarter
of the Company ending on March 31, 2012 (such failures, the “Specified
Defaults”);

WHEREAS, the Company has requested that the Lenders and the Administrative Agent
agree to waive the Specified Defaults; and

WHEREAS, the Lenders and the Administrative Agent have so agreed on the terms
and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company, the
Lenders and the Administrative Agent hereby agree as follows.

1. Waiver. Subject to the satisfaction of the conditions precedent set forth in
Section 3 below, the Lenders hereby waive the Specified Defaults; provided that,
this Waiver shall cease being effective on the earliest of (i) May 31, 2012,
(ii) any date on which the Company shall fail to comply with any of the
“Reporting Requirements” (as defined below) set forth below, (iii) any date on
which the aggregate Revolving Credit Exposures exceed $21,670,000 and (iv) the
occurrence or identification of any Event of Default other than any of the
Specified Defaults (such date, the “Waiver Termination Date”). For the avoidance
of doubt, (A) on the Waiver Termination Date, unless otherwise agreed to in
writing by the Administrative Agent and the Required Lenders, the limited waiver
set forth in the preceding sentence shall be automatically revoked, and the
Administrative Agent and Lenders shall have all the rights and remedies afforded
by the Credit Agreement and the other Loan Documents as if such limited waiver
had never been granted and (B) prior to the Waiver Termination Date, for all
purposes of the Loan Documents (including, without limitation, Section 5.02 of
the Credit Agreement), no Default or Event of Default shall be deemed to have
occurred as a result of the Specified Defaults.



--------------------------------------------------------------------------------

2. Reporting Requirements. Notwithstanding any provision to the contrary in the
Credit Agreement or any other Loan Document, the Company shall deliver to the
Administrative Agent and each Lender (i) no later than the first Wednesday
following the end of each calendar week ending after the date hereof until the
Waiver Termination Date, a cash flow projection for the Company for the
forthcoming thirteen-week period on a week by week basis, substantially in the
form of the cash flow projection delivered pursuant to clause (iv) of the first
sentence of Section 3 hereof (with such modifications to such form as may be
approved from time to time by the Administrative Agent in its sole discretion),
(ii) no later than twenty-one (21) calendar days (or such later date as may be
approved from time to time by the Administrative Agent in its sole discretion)
following the engagement of the “Financial Advisor” (as defined below), a report
from the Financial Advisor (such report, the “Financial Advisor Report”)
regarding the financial condition of the Company and its Subsidiaries and
recommendations for the restructuring of the Company’s indebtedness and (iii) no
later than fourteen (14) calendar days (or such later date as may be approved
from time to time by the Administrative Agent in its sole discretion) following
the Company’s receipt of the Financial Advisor Report, a copy of the Company’s
business plan incorporating the recommendations of the Financial Advisor, in the
case of each of clauses (ii) through (iii) of the foregoing, in form and
substance reasonably satisfactory to the Administrative Agent (all such
reporting requirements set forth in this Section 2, collectively, the “Reporting
Requirements”).

3. Conditions of Effectiveness. The effectiveness of this Waiver is subject to
the conditions precedent that (i) the Administrative Agent shall have received
counterparts of (x) this Waiver duly executed by the Company, the Required
Lenders and the Administrative Agent, and (y) the Consent and Reaffirmation
attached as Exhibit A hereto duly executed by the Guarantors, (ii) the Company
shall have engaged a financial advisor (the “Financial Advisor”) for purposes of
providing advice and analysis regarding options for restructuring the Company’s
indebtedness, and such financial advisor and the terms of its engagement shall
be reasonably satisfactory to the Administrative Agent and the Required Lenders,
(iii) the Company shall have delivered a plan and forecast (including a
projected consolidated balance sheet, income statement and cash flow statement)
of the Company for each month of the fiscal year of the Company ending March 31,
2013, in form and substance reasonably satisfactory to the Administrative Agent,
(iv) the Company shall have delivered to the Administrative Agent a cash flow
projection for the Company for the thirteen-week period beginning March 18, 2012
on a week by week basis, in form and substance reasonably satisfactory to the
Administrative Agent and (v) the Administrative Agent shall have received
payment and/or reimbursement of the Administrative Agent’s and its affiliates’
reasonable and documented out-of-pocket expenses (including, to the extent
invoiced, reasonable fees and expenses of counsel for the Administrative Agent)
in connection with this Waiver. For the avoidance of doubt, delivery of executed
counterparts of this Waiver by the Required Lenders and the Administrative Agent
to the Company shall be conclusive evidence that the foregoing conditions
precedent have been fully and finally satisfied or waived, and this Waiver has
become effective.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof as follows:

(a) This Waiver constitutes a legal, valid and binding obligation of the Company
and is enforceable against the Company in accordance with its terms, except to
the extent that enforcement may be limited by applicable bankruptcy,
reorganization, moratorium, insolvency or similar laws affecting creditors’
rights generally or by equitable principles of general application, regardless
of whether considered in a proceeding in equity or at law.

 

2



--------------------------------------------------------------------------------

(b) After giving effect to this Waiver, no Default or Event of Default has
occurred and is continuing.

(c) After giving effect to this Waiver, the representations and warranties of
the Company and each Guarantor in the Credit Agreement and the other Loan
Documents to which each is a party are true and correct in all material respects
as of the date hereof (or, if stated to have been made solely as of an earlier
date, were true and correct in all material respects as of such earlier date).

5. Cumulative Remedies. Pursuant to the provisions of Section 10.06 of the
Credit Agreement, except as set forth herein, neither any failure nor any delay
on the part of any Lender, the Administrative Agent or the Issuing Lender in
exercising any right, power or privilege under the Credit Agreement or under any
other Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right, power or privilege. The rights, remedies, powers and privileges of the
Administrative Agent, the Issuing Lender and the Lenders under the Credit
Agreement and under the other Loan Documents are cumulative and are not
exclusive of any rights, remedies, powers and privileges provided by law.
Without limiting the generality of the foregoing, the making of a Loan or
issuance, amendment, renewal or extension of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Lender may have had notice
or knowledge of such Default or Event of Default at the time. All remedies
contained in the Loan Documents or by law as a result of the Specified Defaults
are hereby reserved on behalf of the Administrative Agent, the Issuing Lender
and the Lenders following the Waiver Termination Date. Neither the
Administrative Agent nor any Lender has agreed to waive or forbear with respect
to any of its rights or remedies concerning any Defaults or Events of Default
(other than, until the Waiver Termination Date, the Specified Defaults), which
may have occurred or are continuing as of the date hereof or which may occur
after the date hereof.

6. Release. In further consideration of the execution by the Administrative
Agent and the Lenders of this Waiver, the Company and its successors and assigns
(collectively, the “Releasors”), hereby confirms that (a) it does not have any
grounds, and hereby agrees not to challenge (or to allege or to pursue any
matter, cause or claim arising under or with respect to), in any case based upon
acts or omissions of the Administrative Agent or any of the Lenders, the
effectiveness, genuineness, validity, collectibility or enforceability of the
Credit Agreement or any of the other Loan Documents, the Obligations, the Liens
securing such Obligations, or any of the terms or conditions of any Loan
Document and (b) it does not possess and hereby completely, voluntarily,
knowingly, and unconditionally releases and forever discharges the
Administrative Agent, each of the Lenders, each of their advisors, professionals
and employees, each affiliate of the foregoing and all of their respective
successors and assigns (collectively, the “Releasees”), from any and all claims,
actions, suits, and other liabilities, including, without limitation, any
so-called “lender liability” claims or defenses (collectively, “Claims”),
whether arising in law or in equity, which any of the Releasors ever had, now
has or hereinafter can, shall or may have against any of the Releasees for, upon
or by reason of any matter, cause or thing whatsoever from time to time occurred
on or prior to the date hereof, in any way concerning, relating to, or arising
from (i) any of the Releasors, (ii) the Secured Obligations, (iii) the
Collateral, (iv) the Credit Agreement or any of the other Loan Documents,
(v) the financial condition, business operations, business plans, prospects or
creditworthiness of the Company, and (vi) the negotiation, documentation and
execution of this Waiver and any documents relating hereto. The Releasors hereby
acknowledge that they have been advised by legal counsel of the meaning and
consequences of this release.

7. No Implicit Waiver. Except as expressly set forth herein, (i) the execution,
delivery and effectiveness of this Waiver shall neither operate as a waiver of
any rights, remedies, powers or privileges of the Administrative Agent, the
Issuing Lender or the Lenders under the Credit Agreement or any other Loan
Documents, nor constitute a waiver of any provision of the Credit Agreement nor
any other Loan Documents and (ii) the Credit Agreement shall remain in full
force and effect in accordance with its original terms.

 

3



--------------------------------------------------------------------------------

8. Governing Law. This Waiver shall be construed in accordance with and governed
by the laws of the State of New York.

9. Headings. Section headings in this Waiver are included herein for convenience
of reference only and shall not constitute a part of this Waiver for any other
purpose.

10. Counterparts. This Waiver may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Waiver has been duly executed as of the day and year
first above written.

 

MEDICAL ACTION INDUSTRIES INC., as the Company By:  

/s/ John Sheffield

Name: John Sheffield Title: Chief Financial Officer

 

Signature Page to Waiver No. 1 to

Amended and Restated Credit Agreement, dated as of August 27, 2010

Medical Action Industries Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., individually as a Lender, as Issuing Lender and as
Administrative Agent By:  

/s/ Alicia Schreibstein

Name: Alicia Schreibstein Title: Vice President

 

Signature Page to Waiver No. 1 to

Amended and Restated Credit Agreement, dated as of August 27, 2010

Medical Action Industries Inc.



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Stephen Kelly

Name: Stephen Kelly Title: Vice President

 

Signature Page to Waiver No. 1 to

Amended and Restated Credit Agreement, dated as of August 27, 2010

Medical Action Industries Inc.



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender By:  

/s/ William Conlan

Name: William Conlan Title: Vice President

 

Signature Page to Waiver No. 1 to

Amended and Restated Credit Agreement, dated as of August 27, 2010

Medical Action Industries Inc.



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A., as a Lender By:  

/s/ Robert J. Milas

Name: Robert J. Milas Title: Vice President

 

Signature Page to Waiver No. 1 to

Amended and Restated Credit Agreement, dated as of August 27, 2010

Medical Action Industries Inc.



--------------------------------------------------------------------------------

EXHIBIT A

Consent and Reaffirmation

Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Waiver No. 1, dated as of March 30, 2012 (the “Waiver”), by and among Medical
Action Industries Inc., a Delaware corporation (the “Company”), the financial
institutions signatory thereto as Lenders, and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), with respect to that certain
Amended and Restated Credit Agreement (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”) by
and among the Company, the financial institutions from time to time party
thereto as Lenders and the Administrative Agent. Capitalized terms used in this
Consent and Reaffirmation and not defined herein shall have the meanings given
to them in the Credit Agreement. Without in any way establishing a course of
dealing by the Administrative Agent or any Lender, each of the undersigned
consents to the Waiver and reaffirms the terms and conditions of the Guaranty
and any other Loan Document executed by it, and acknowledges and agrees that the
Guaranty and each and every such Loan Document executed by the undersigned in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed.

Dated: March 30, 2012

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Consent and Reaffirmation has been duly executed as of
the day and year above written.

 

MAI ACQUISITION CORP. By:  

/s/ Paul D. Meringolo

Name: Paul D. Meringolo Title: President & CEO MEDEGEN NEWCO, LLC By:  

/s/ Paul D. Meringolo

Name: Paul D. Meringolo Title: President & CEO MEDEGEN MEDICAL PRODUCTS, LLC By:
 

/s/ Paul D. Meringolo

Name: Paul D. Meringolo Title: President & CEO 500 EXPRESSWAY DRIVE SOUTH LLC
By:  

/s/ Paul D. Meringolo

Name: Paul D. Meringolo Title: President & CEO AVID MEDICAL, INC. By:  

/s/ Paul D. Meringolo

Name: Paul D. Meringolo Title: President & CEO

 

Signature Page to Waiver No. 1 to

Amended and Restated Credit Agreement, dated as of August 27, 2010

Medical Action Industries Inc.